Citation Nr: 0932477	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  08-02 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to October 1, 2003 
for the award of additional dependent compensation for R.B.B.

2.  Entitlement to an effective date prior to October 1, 2003 
for the award of additional dependent compensation for 
R.E.B., Jr.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to March 
1988 and from March 1990 to September 1994.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO).


FINDINGS OF FACT

1.  Service connection for gastroesophageal reflux disease 
and hypertension was granted by an August 1995 rating 
decision with a combined disability rating of 30 percent, 
effective October 1, 1994.

2.  R.B.B. was born on October [redacted], 1988.

3.  R.E.B., Jr. was born on November [redacted], 2000.

4.  On September 22, 2003, the Veteran submitted a Status of 
Dependents Questionnaire which listed R.B.B. and R.E.B., Jr. 
as dependent children, along with their dates of birth, 
Social Security numbers, and birth certificates.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior 
to October 1, 2003 for the award of additional compensation 
for R.B.B. have not been met.  38 U.S.C.A. §§ 1115, 5101, 
5103, 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.4, 3.31, 3.401 
(2008).

2.  The criteria for entitlement to an effective date prior 
to October 1, 2003 for the award of additional compensation 
for R.E.B., Jr. have not been met.  38 U.S.C.A. §§ 1115, 
5101, 5103, 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.4, 3.31, 
3.401 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Letters dated in 
November 2006 and February 2007 satisfied the duty to notify 
provisions, after which the claims were readjudicated.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  "In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled."  Dingess/Hartman, 19 Vet. App. at 491.  Thus, the 
Board finds that the content requirements of the notice VA is 
to provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose shall be payable from the 
effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating.  38 U.S.C.A. § 5110(f).

Veterans having a service-connected condition evaluated at a 
disability rating of 30 percent or more may be entitled to 
additional compensation for a spouse, dependent parents, or 
unmarried children under 18 (or under 23 if attending an 
approved school) or when prior to age 18 the child has become 
permanently incapable of self-support because of mental or 
physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

The effective date of the award of any benefit or increase by 
reason of marriage or the birth/adoption of a child shall be 
the date of that event if proof is received by VA within a 
year from the date of marriage, birth or adoption.  38 
U.S.C.A. § 5110(n). 

Regarding additional compensation for dependents, the 
effective date will be the latest of the following dates: (1) 
date of claim; (2) date the dependency arises, in this case, 
the date of marriage; (3) effective date of the qualifying 
disability rating provided evidence of dependency is received 
within a year of notification of such rating action; or (4) 
date of commencement of the Veteran's award.  38 C.F.R. 
§ 3.401(b).

The "date of claim" for additional compensation for 
dependents is either (1) the date of the Veteran's marriage 
or birth/adoption of a child, if evidence of the event is 
received within a year of the event; or (2) the date notice 
is received of the dependent's existence, if evidence is 
received within a year of notification of VA's request.  38 
C.F.R. § 3.401(b)(1).  The earliest that the additional award 
of compensation for a dependent spouse can occur is the first 
day of the month following the effective date.  38 C.F.R. § 
3.31.

Any person who applies for any VA compensation or pension 
benefit shall furnish VA with the Social Security number of 
any dependent upon whom the application is based.  VA shall 
deny an application for compensation or pension to any person 
who fails to furnish VA with a requested Social Security 
number.  The application may be reconsidered if the Veteran 
subsequently furnishes VA with the Social Security number.  
See 38 U.S.C.A. § 5101(c).

The evidence of record shows that the Veteran has had 5 
dependent children at various points in time.  The effective 
date for the award of additional compensation for three of 
these children, C.L.P.B., A.N.P.B., and J.A.P.B., is not 
currently on appeal.  Instead, the Veteran has exclusively 
appealed the effective dates awarded for the award of 
additional compensation for the Veteran's two remaining 
dependent children, R.B.B. and R.E.B., Jr.

R.B.B. was born on October [redacted], 1988.  Service connection for 
gastroesophageal reflux disease and hypertension was granted 
by an August 1995 rating decision with a combined disability 
rating of 30 percent, effective October 1, 1994.  In the 
January 1995 claim that resulted in the August 1995 rating 
decision, the Veteran reported that he had three dependent 
children, C.L.P.B., A.N.P.B., and J.A.P.B.  He submitted 
birth certificates for all three of these children.  The 
Veteran's January 1995 claim did not mention R.B.B. in any 
manner, nor did he submit a birth certificate for R.B.B. at 
that time.  R.E.B., Jr. was born November [redacted], 2000.  In a 
statement marked received on June 4, 2002, the Veteran 
reported that he was "caring for a child under two years of 
age."  On September 22, 2003, the Veteran submitted a Status 
of Dependents Questionnaire which listed R.B.B. and R.E.B., 
Jr. as dependent children, along with their dates of birth, 
Social Security numbers, and birth certificates.  A September 
2006 rating decision granted additional benefits for the 
dependency of R.B.B., effective October 1, 2003.  A March 
2007 rating decision granted additional benefits for the 
dependency of R.B.B., effective October 1, 2003 through 
December 15, 2005.

With regard to R.B.B., the Veteran claims that in 1994 he 
submitted a dependency form identifying R.B.B. along with a 
copy of his birth certificate.  However, the evidence of 
record does not show any document of any kind that mentions 
R.B.B. prior to September 22, 2003.  The Veteran's January 
1995 claim very specifically lists only C.L.P.B., A.N.P.B., 
and J.A.P.B. as dependents.  The evidence of record shows 
that VA was never provided with any information about the 
existence and dependency of R.B.B. prior to September 22, 
2003.

With regard to R.E.B., Jr., the evidence of record shows that 
the Veteran reported in the June 2002 statement that he was 
"caring for a child under two years of age."  While this 
report did not indicate that this child was R.E.B., Jr., at 
that time all four of the Veteran's other children were much 
older than two years of age.  Accordingly, the statement 
received on June 4, 2002 constituted notice that R.E.B., Jr., 
existed.  However, the Veteran did not provide any evidence 
of the Veteran's birth until September 2003, when he 
submitted R.E.B., Jr.'s birth certificate.  Accordingly, June 
4, 2002 does not qualify as the date of the claim, as 
evidence of R.E.B., Jr.'s birth was not received within one 
year of that date.  38 C.F.R. § 3.401(b)(1)(ii).  As such, 
the date of the Veteran's claim is September 22, 2003, when 
he submitted the Status of Dependents Questionnaire which 
listed R.E.B., Jr. as a dependent child.

Regarding the possible effective dates delineated in 38 
C.F.R. § 3.401(b), the date the Veteran's claim for 
additional compensation for dependents was received by the RO 
was September 22, 2003.  38 C.F.R. § 3.401(b)(1)(ii).  The 
date that dependency arose for R.B.B. was the date that 
R.B.B. was born, October [redacted], 1988, and the date that 
dependency arose for R.E.B., Jr. was the date that R.E.B., 
Jr. was born, November [redacted], 2000.  38 C.F.R. § 3.401(b)(2).  
The effective date when the Veteran's combined rating was 
increased to at least 30 percent was October 1, 1994.  38 
C.F.R. § 3.401(b)(3).  As the law instructs that the 
effective date for additional compensation for dependents is 
the latest of the aforementioned dates, the correct effective 
date for the additional awards is the date of claim, 
September 22, 2003.

As 38 C.F.R. § 3.31 states that the earliest that the 
additional award of compensation for a dependent child can 
occur is the first day of the month following the effective 
date, the proper date for the initial payments is October 1, 
2003.  See 38 C.F.R. § 3.31.  As such, an effective date 
earlier than October 1, 2003 for the award of additional 
compensation for R.B.B. and R.E.B., Jr. is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the Veteran did not submit 
a claim for dependency of R.B.B. and R.E.B., Jr. until 
September 2003, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date prior to October 1, 2003 for the award of 
additional compensation for R.B.B. is denied.

An effective date prior to October 1, 2003 for the award of 
additional compensation for R.E.B., Jr. is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


